DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, 14-21, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0305988 to Bickhart et al. (hereinafter Bickhart) in view of US Patent 10,708,295 to Hagelstrom et al. (hereinafter Hagelstrom).

In regard claim 1, Bickhart teaches or discloses a method comprising:
determining, at a first router, a designated router (DR) from a set of routers that are interconnected by a network (see paragraph [0023], routers generally calculate routes (also referred to as “paths”) used to forward data packets towards a destination) based on a border gateway protocol (BGP), wherein the set comprises the first router (see paragraphs [0023], [0024], [0027], and [0028], BGP allows routers (e.g., in different autonomous systems (“ASes”)) to exchange reachability information. The primary function of a BGP speaking system is to exchange network reachability information with other BGP systems. This network reachability information includes information on the list of Autonomous Systems (ASes) that reachability information traverses. This information is sufficient for constructing a graph of AS connectivity, from which routing loops may be pruned, and, at the AS level, some policy decisions may be enforced); and
in response to the first router being the DR, forming adjacencies with non-DR routers from the set and distributing reachability advertisements from the set of routers to the non-DR routers in the set (see paragraphs [0023], [0028], [0029], [0030], and [0038], routers generally calculate routes (also referred to as “paths”) used to forward data packets towards a destination. BGP allows routers (e.g., in different autonomous systems (“ASes”)) to exchange reachability information. Routes are advertised between BGP speakers in UPDATE messages. Multiple destinations that share the same set of path attributes can be advertised in a single UPDATE message by including multiple prefixes in the NLRI field of the UPDATE message, or in the MP_REACH_NLRI path attribute of the UPDATE message).
Bickhart may not explicitly teach or disclose determining, at a first router, a designated router (DR) from a set of routers that are interconnected by a network based on a border gateway protocol (BGP), wherein the set comprises the first router.
However, Hagelstrom teaches or discloses determining, at a first router, a designated router (DR) from a set of routers that are interconnected by a network based on a border gateway protocol (BGP), wherein the set comprises the first router (see Fig. 3, col. 4, lines 25-67, and col. 5, lines 1-8, network 300 is similar to network 100 except the plurality of hosts 108-113 are disposed behind a router 302-304 instead of a hardened router 102-104. A valid route exists between host 113 and a destination behind router 302. In this example, the (local area network) LAN 306 immediately behind router 304 has a subnet address of 192.168.1.0/24, the LAN 308 immediately behind router 303 has a subnet address of 192.168.2.0/24, and the LAN 310 immediately behind router 302 has a subnet address of 192.168.3.0/24. Host 108 in LAN 310 is a router that serves as the gateway to a wide area network (e.g., the global information grid (GIG)) and provides a default route to all packets destined to the GIG from LANs 306 and 308).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify multihomed access to a transport network of Bickhart by including determining, at a first router, a designated router (DR) from a set of routers that are interconnected by a network based on a border gateway protocol (BGP), wherein the set comprises the first router suggested by Hagelstrom. This modification would provide to protect the cyber-attack read on col. 1, lines 30-31.

In regard claims 2, 15, and 26, Bickhart teaches or discloses the method of claim 1, further comprising:
in response to the first router not being the DR, forming an adjacency with the DR, conveying reachability advertisements to the DR, and receiving reachability advertisements from the routers in the set via the DR (see paragraphs [0015], [0019], [0064], and [0065], a PE may use BGP route advertisement messages to announce reachability information for the EVPN. These BGP route advertisements may specify one or more MAC addresses learned by the PE device (instead of L3 routing information that is traditionally advertised in BGP route advertisements). Furthermore, the control plane chosen for advertising MAC reachability information is multi-protocol (MP) BGP (similar to IP VPNs described in RFC 4364). This provides flexibility and the ability to preserve the “virtualization” or isolation of groups of interacting agents (hosts, servers, virtual machines) from each other. In EVPN, PEs advertise the MAC addresses learned from the CEs that are connected to them, along with an MPLS label, to other PEs in the control plane using Multiprotocol BGP (MP-BGP).

In regard claims 3 and 16, Bickhart teaches or discloses the method of claim 1, wherein determining the DR for the set of routers comprises receiving information at the first router indicating an identity of the DR (see Fig. 3, paragraphs [0023], [0029], [00038], [0074], and [0077], routers generally calculate routes (also referred to as “paths”) used to forward data packets towards a destination. BGP allows routers (e.g., in different autonomous systems (“ASes”)) to exchange reachability information. Such advertisements may be controlled by: (a) determining, by PE2, whether or not a MAC-learning condition is met; and (b) responsive to a determination that the MAC-learning condition is met, advertising, by PE2, an A-D/EVI route (or an A-D/ESI route) to the remote PE3, and otherwise, responsive to a determination that the MAC-learning condition is not met, suppressing, by PE2, an A-D/EVI route advertisement (or an A-D/ESI route advertisement)).

In regard claims 4 and 17, Bickhart teaches or discloses the method of claim 1, wherein determining the DR for the set of routers comprises electing a DR based on priority values assigned to the routers in the set and advertised in messages transmitted by the routers in the set (see paragraphs [0117], and [0125], the method 400 determines (by PE2) whether or not a MAC-learning condition is met. (Block 410) Responsive to a determination that the MAC-learning condition is met (420, YES), the method 400 advertises (by PE2) an A-D/EVI route (or an A-D/ESI route) to the remote PE3 (Block 430), before the method 400 is left (Node 450). Determination of reception of all MAC routes could be implemented by waiting to receive a BGP end of RIB (EOR) message from all other multihomed PEs connected to the same site. Thus, PE2 can be certain that it has all necessary MAC routes programmed in its MAC table before advertising the AD/EVI route which will solicit aliased multihoming traffic to be sent by PE3 to PE2).

In regard claim 5, Bickhart teaches or discloses the method of claim 1, further comprising:
in response to the first router being the DR, multicasting a first message to the non-DR routers identifying the first router as the DR (see paragraphs [0019], [0028], [0029], [0039], [0040], and [0041], routes are advertised between BGP speakers in UPDATE messages. Multiple destinations that share the same set of path attributes can be advertised in a single UPDATE message by including multiple prefixes in the NLRI field of the UPDATE message, or in the MP_REACH_NLRI path attribute of the UPDATE message).

In regard claim 6, Bickhart teaches or discloses the method of claim 5, further comprising: 
in response to receiving the first message from the DR, unicasting at least one second message from at least one of the non-DR routers to the DR (see paragraphs [0119], [0121], and [0125], PE2 has received all MAC advertisements from any other PEs belonging to the EVPN and directly connected to the same multihomed site. Determination of reception of all MAC routes could be implemented by waiting to receive a BGP end of RIB (EOR) message from all other multihomed PEs connected to the same site. Thus, PE2 can be certain that it has all necessary MAC routes programmed in its MAC table before advertising the AD/EVI route which will solicit aliased multihoming traffic to be sent by PE3 to PE2).

In regard claim 7, Bickhart teaches or discloses the method of claim 6, further comprising: 
forming the adjacencies with the non-DR routers based on second messages that are unicast from the non-DR routers to the DR (see paragraph [0125], determination of reception of all MAC routes could be implemented by waiting to receive a BGP end of RIB (EOR) message from all other multihomed PEs connected to the same site. Thus, PE2 can be certain that it has all necessary MAC routes programmed in its MAC table before advertising the AD/EVI route which will solicit aliased multihoming traffic to be sent by PE3 to PE2).

In regard claims 8 and 19, Bickhart teaches or discloses the method of claim 7, further comprising:
establishing transport layer protocol connections between the DR and the non-DR routers (see paragraphs [0025], [0057], and [0058]); and 
establishing an underlay BGP over the transport layer protocol connections between the DR and the non-DR routers (see paragraphs [0019], [0025], and [0057], when a TCP connection is formed between two systems, they exchange messages to open and confirm the connection parameters. The initial data flow is the portion of the BGP routing table that is allowed by the export policy, called the “Adj-Ribs-Out.” an EVPN may be used to extend two or more remote layer two (L2) customer networks (sites A and B) 310a and 310b through an intermediate layer three (L3) network (usually referred to as a service provider transport network, or simply a transport network) 320).

In regard claim 18, Bickhart teaches or discloses the first router of claim 14, wherein: 
in response to the first router being the DR, the transceiver is configured to multicast a first message to the non-DR routers identifying the first router as the DR (see paragraphs [0019], [0028], [0029], [0039], [0040], and [0041], routes are advertised between BGP speakers in UPDATE messages. Multiple destinations that share the same set of path attributes can be advertised in a single UPDATE message by including multiple prefixes in the NLRI field of the UPDATE message, or in the MP_REACH_NLRI path attribute of the UPDATE message);
 the transceiver is configured to receive second messages that are unicast from the non-DR routers to the DR (see paragraphs [0119], [0121], and [0125], PE2 has received all MAC advertisements from any other PEs belonging to the EVPN and directly connected to the same multihomed site. Determination of reception of all MAC routes could be implemented by waiting to receive a BGP end of RIB (EOR) message from all other multihomed PEs connected to the same site. Thus, PE2 can be certain that it has all necessary MAC routes programmed in its MAC table before advertising the AD/EVI route which will solicit aliased multihoming traffic to be sent by PE3 to PE2); and 
the processor is configured to form the adjacencies with the non-DR routers based on the second messages (see paragraph [0125], determination of reception of all MAC routes could be implemented by waiting to receive a BGP end of RIB (EOR) message from all other multihomed PEs connected to the same site. Thus, PE2 can be certain that it has all necessary MAC routes programmed in its MAC table before advertising the AD/EVI route which will solicit aliased multihoming traffic to be sent by PE3 to PE2).

In regard claims 10 and 21, Bickhart teaches or discloses the method of claim 1, further comprising: 
in response to the first router being the DR, representing the set of routers in the network as a single virtual router to at least one external network that is connected to the network (see paragraphs [0019], [0025], and [0057], the control plane chosen for advertising MAC reachability information is multi-protocol (MP) BGP (similar to IP VPNs described in RFC 4364). This provides flexibility and the ability to preserve the “virtualization” or isolation of groups of interacting agents (hosts, servers, virtual machines) from each other. In EVPN, PEs advertise the MAC addresses learned from the CEs that are connected to them, along with an MPLS label, to other PEs in the control plane using Multiprotocol BGP (MP-BGP)).

In regard claims 12 and 23, Bickhart teaches or discloses the method of claim 1, further comprising:
determining, at the first router, a backup DR (BDR) from the set of routers that are interconnected by the network (see paragraphs [0074], [0077], [0117], and [0125], advertisements may be controlled by: (a) determining, by PE2, whether or not a MAC-learning condition is met; and (b) responsive to a determination that the MAC-learning condition is met, advertising, by PE2, an A-D/EVI route (or an A-D/ESI route) to the remote provider edge device (PE3), and otherwise, responsive to a determination that the MAC-learning condition is not met, suppressing, by PE2, an A-D/EVI route advertisement (or an A-D/ESI route advertisement)).

In regard claim 14, Bickhar teaches or discloses a first router comprising:
a transceiver (see Fig. 6); and 
a processor configured to determine a designated router (DR) from a set of routers that are interconnected by a network (see paragraph [0023], routers generally calculate routes (also referred to as “paths”) used to forward data packets towards a destination) based on a border gateway protocol (BGP), wherein the set comprises the first router (see paragraphs [0023], [0024], [0027], and [0028], BGP allows routers (e.g., in different autonomous systems (“ASes”)) to exchange reachability information. The primary function of a BGP speaking system is to exchange network reachability information with other BGP systems. This network reachability information includes information on the list of Autonomous Systems (ASes) that reachability information traverses. This information is sufficient for constructing a graph of AS connectivity, from which routing loops may be pruned, and, at the AS level, some policy decisions may be enforced), wherein: 
in response to the first router being the DR, the processor is configured to form adjacencies with non-DR routers from the set and the transceiver is configured to distribute reachability advertisements from the set of routers to the non-DR routers in the set (see paragraphs [0023], [0028], [0029], [0030], and [0038], routers generally calculate routes (also referred to as “paths”) used to forward data packets towards a destination. BGP allows routers (e.g., in different autonomous systems (“ASes”)) to exchange reachability information. Routes are advertised between BGP speakers in UPDATE messages. Multiple destinations that share the same set of path attributes can be advertised in a single UPDATE message by including multiple prefixes in the NLRI field of the UPDATE message, or in the MP_REACH_NLRI path attribute of the UPDATE message).
Bickhart may not explicitly teach or disclose determine a designated router (DR) from a set of routers that are interconnected by a network based on a border gateway protocol (BGP), wherein the set comprises the first router.
However, Hagelstrom teaches or discloses determine a designated router (DR) from a set of routers that are interconnected by a network based on a border gateway protocol (BGP), wherein the set comprises the first router (see Fig. 3, col. 4, lines 25-67, and col. 5, lines 1-8, network 300 is similar to network 100 except the plurality of hosts 108-113 are disposed behind a router 302-304 instead of a hardened router 102-104. A valid route exists between host 113 and a destination behind router 302. In this example, the (local area network) LAN 306 immediately behind router 304 has a subnet address of 192.168.1.0/24, the LAN 308 immediately behind router 303 has a subnet address of 192.168.2.0/24, and the LAN 310 immediately behind router 302 has a subnet address of 192.168.3.0/24. Host 108 in LAN 310 is a router that serves as the gateway to a wide area network (e.g., the global information grid (GIG)) and provides a default route to all packets destined to the GIG from LANs 306 and 308).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify multihomed access to a transport network of Bickhart by including determine a designated router (DR) from a set of routers that are interconnected by a network based on a border gateway protocol (BGP), wherein the set comprises the first router suggested by Hagelstrom. This modification would provide to protect the cyber-attack read on col. 1, lines 30-31.

In regard claim 25, Bickhar teaches or discloses an apparatus comprising:
at least one processor (see Fig. 6); and 
at least one memory including computer program code (see Fig. 6);
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform (see Fig. 6):
determining, at a first router, a designated router (DR) from a set of routers that are interconnected by a network (see paragraph [0023], routers generally calculate routes (also referred to as “paths”) used to forward data packets towards a destination), wherein the set comprises the first router (see paragraphs [0023], [0024], [0027], and [0028], BGP allows routers (e.g., in different autonomous systems (“ASes”)) to exchange reachability information. The primary function of a BGP speaking system is to exchange network reachability information with other BGP systems. This network reachability information includes information on the list of Autonomous Systems (ASes) that reachability information traverses. This information is sufficient for constructing a graph of AS connectivity, from which routing loops may be pruned, and, at the AS level, some policy decisions may be enforced); and 
in response to the first router being the DR, forming adjacencies with non-DR routers from the set and distributing reachability advertisements from the set of routers to the non-DR routers in the set (see paragraphs [0023], [0028], [0029], [0030], and [0038], routers generally calculate routes (also referred to as “paths”) used to forward data packets towards a destination. BGP allows routers (e.g., in different autonomous systems (“ASes”)) to exchange reachability information. Routes are advertised between BGP speakers in UPDATE messages. Multiple destinations that share the same set of path attributes can be advertised in a single UPDATE message by including multiple prefixes in the NLRI field of the UPDATE message, or in the MP_REACH_NLRI path attribute of the UPDATE message).
Bickhart may not explicitly teach or disclose determining, at a first router, a designated router (DR) from a set of routers that are interconnected by a network, wherein the set comprises the first router.
However, Hagelstrom teaches or discloses determining, at a first router, a designated router (DR) from a set of routers that are interconnected by a network, wherein the set comprises the first router (see Fig. 3, col. 4, lines 25-67, and col. 5, lines 1-8, network 300 is similar to network 100 except the plurality of hosts 108-113 are disposed behind a router 302-304 instead of a hardened router 102-104. A valid route exists between host 113 and a destination behind router 302. In this example, the (local area network) LAN 306 immediately behind router 304 has a subnet address of 192.168.1.0/24, the LAN 308 immediately behind router 303 has a subnet address of 192.168.2.0/24, and the LAN 310 immediately behind router 302 has a subnet address of 192.168.3.0/24. Host 108 in LAN 310 is a router that serves as the gateway to a wide area network (e.g., the global information grid (GIG)) and provides a default route to all packets destined to the GIG from LANs 306 and 308).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify multihomed access to a transport network of Bickhart by including determining, at a first router, a designated router (DR) from a set of routers that are interconnected by a network, wherein the set comprises the first router suggested by Hagelstrom. This modification would provide to protect the cyber-attack read on col. 1, lines 30-31.

In regard claims 9 and 20, Bickhart teaches or discloses the method of claim 7, wherein the first message comprises at least one of an autonomous system number (ASN) associated with the first router, a border gateway control protocol (BGP) identifier of the first router, a hold time for the first message, and a Type-Length-Value (TLV) field (see Figs. 1a, 1b, and 2, paragraphs [0030], [0031], [0035], [0037], [0038], [0040], [0050], and [0054]).


Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bickhart in view of Hagelstrom as applied to claims above, and further in view of US Pub. 2019/0386913 to Wei

In regard claims 11 and 22, Bickhart and Hagelstrom may not explicitly teach or disclose the method of claim 10, wherein the at least one external network comprises a spine or a spine router in a Clos topology.
However, Wei teaches or discloses wherein the at least one external network comprises a spine or a spine router in a Clos topology (see paragraph [0125], metro underlay network 202 may be implemented as a hybrid-Clos network topology and may include a physical infrastructure of network elements such as leaf and spine routers, switches, optical transport elements, and network adapters or elements that are communicatively coupled together in a multi-tier architecture to forward data packets over multiple paths through underlay network 202).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify multihomed access to a transport network of Bickhart and network route hijack protection of Hagelstrom by including the at least one external network comprises a spine or a spine router in a Clos topology suggested by Wei. This modification would provide to improve user experience and rapid, high volume data connections between the various VNFs, and between VNs and users read on paragraph [0120]. 



Allowable Subject Matter
Claims 13 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 08/25/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476